        '   '
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                          . AMENDED JUDGMENT IN A CRIMINAL CASE
                                      V.                               (For Offenses Committed on or After November I, 1987)
                 FERNANDO ALFONSO PEREZ (01)
                                                                         Case Number:          16CR2528-AJB

                                                                      Ezekiel E Cortez
                                                                      Defendant's Attorney
                                      586 63298
 REGISTRATION NO.

 • -                                                                                                         FILED
THE DEFENDANT:
1:8:1 pleaded guilty to count(s)
                                                                                                                 DEC 11 2019
                                           One of the Information
                                                                                                       CLERK US OISTRICT COURT
 D was found guilty on count(s)                                                                     SOUTHERN DISTRICT OF Cj)iLIFO,;li:,iJ~
    after a nlea of not iruiltv.                                                           ID>

Accordingly, tbe defendant is adjudged guilty of such count(s), which mvolve the followmg offense(s).                        \'
                                                                                                                           Count
Title & Section                        Nature of Offense                                                                 Number{s)
21 USC 841(a)(l)                       Possession of Cocaine with Intent to Distribute                                       1




     The defendant is sentenced as provided in pages 2 through                 4             of this judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
1:8:1       Count(s) Count Two oftbe Information                is         dismissed on the motion of the United States.

1:8:1       Assessment: $100.00



    Fine waived
1:8:1                             •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                       ON. ANTHONY J. B,«°Tiy\GLIA
                                                                     UNITED STATES Dis~CT JUDGE



                                                                                                                       16CR2528-AJB
 . '
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 FERNANDO ALFONSO PEREZ (01)                                             Judgment - Page 2 of 4
CASE NUMBER:               16CR2528-AJB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIFTY-SEVEN (57) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181   The court makes the following recommendations to the Bureau of Prisons:
       The court recommends custody be served in the Western Region, Southwest, Victorville FCC for
       purposes of vocational rehabilitation and family visitation.




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- AM.                               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the. institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - ~ - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       16CR2528-AJB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                      FERNANDO ALFONSO PEREZ (01)                                                                   Judgment - Page 3 of 4
    CASE NUMBER:                    16CR2528-AJB


                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
         substance abuse. (Check, if applicable.)
         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fme or restitution that remains unpaid at the commencement of the term· of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The ·defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
    1)      the defendant shall not·leave the judicial district without the permission of the court or probation officer;
    2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall support his or her dependents and meet other family responsibilities;
    5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     I0)   the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
    11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
    12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
           the court; and
    13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by t~e defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer_to make such notifications and to confirm the defendant's complianc_e
           with such notification requirement.



                                                                                                                                      16CR2528-AJB
•
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:             FERNANDO ALFONSO PEREZ (01)                                            Judgment - Page 4 of 4
    CASE NUMBER:           !6CR2528-AJB

                                    SPECIAL CONDITIONS OF SUPERVISION



       1.   Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.

       2. Participate in a program of drug· or alcohol abuse treatment, including urinalysis or sweat patch testing
          and counseling, as directed by the probation officer. Allow for reciprocal release of information between
          the probation officer and the treatment provider. May be required to contribute to the costs of services
          rendered in iJil amount to be determined by the probation officer, based on the defendant's ability to pay.

      . 3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       4. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
          Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
          or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
          revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.

       5. Participate in a program of mental health treatment as directed by the probation officer, take all
          medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
          permission. The Court authorizes the release of the presentence" report and available psychological
          evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to
          contribute to the costs of services rendered in an amount to be determined by the probation officer, based
          on the defendant's ability to pay.




                                                                                                      16CR2528-AJB
